Opinion filed February 10, 2017




                                        In The

        Eleventh Court of Appeals
                                      ___________

                                  No. 11-15-00213-CR
                                      ___________

                        MELVIN LEE LEWIS, Appellant
                                          V.
                     THE STATE OF TEXAS, Appellee

                     On Appeal from the 42nd District Court
                             Taylor County, Texas
                         Trial Court Cause No. 25996A

                     MEMORANDUM OPINION
      Appellant, Melvin Lee Lewis, has filed a motion to dismiss this appeal. In the
motion, Appellant asks this court to withdraw his notice of appeal and dismiss the
appeal. The motion is signed by both Appellant and his counsel in accordance with
TEX. R. APP. P. 42.2.
      The motion is granted, and the appeal is dismissed.


February 10, 2017                                           PER CURIAM
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Wright, C.J.,
Willson, J., and Bailey, J.